Citation Nr: 9913445	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  94-20 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to financial assistance in the purchase of an 
automobile.

2.  Entitlement to specially adapted housing or a special 
home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to March 
1946, and from October 1950 to July 1952.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1993 RO decision which granted the veteran's 
claim for financial assistance in the purchase of adaptive 
equipment for an automobile, and denied his claims for 
entitlement to financial assistance in the purchase of an 
automobile, specially adapted housing, and a special home 
adaptation grant.  The veteran appealed these denials.  In 
July 1996 and November 1997, the Board remanded the case to 
the RO for further evidentiary development.  The case was 
subsequently returned to the Board.


FINDINGS OF FACT

1.  The veteran is service connected for a right knee 
disability (status post total knee replacement and 
osteomyelitis), rated 60 percent; a donor site scar of the 
left iliac crest, rated 10 percent; a right hip disability, 
rated 10 percent; and a left hip disability, rated 10 
percent.  The combined compensation rating is 80 percent.  A 
total disability compensation rating based on individual 
unemployability (TDIU rating) is in effect, and such has been 
found to be permanent in nature.

2.  The veteran's service-connected disabilities have not 
resulted in loss of use of a foot or leg, and the service-
connected disabilities do not involve the upper extremities 
or vision.


CONCLUSIONS OF LAW

1.  The criteria for financial assistance in acquiring an 
automobile have not been met.  38 U.S.C.A. §§ 3901, 3902 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.350, 3.808, 4.63 
(1998).

2.  The criteria for specially adapted housing or a special 
home adaptation grant have not been met.  38 U.S.C.A. § 2101 
(West 1991); 38 C.F.R. §§ 3.350, 3.809, 3.809a, 4.63 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from December 1942 to March 
1946, and from October 1950 to July 1952.

The veteran's established service-connected conditions 
include a right knee disability (status post total knee 
replacement and osteomyelitis), rated 60 percent disabling, a 
donor site scar of the left iliac crest, rated 10 percent 
disabling, a right hip disability, rated 10 percent 
disabling, and a left hip disability, rated 10 percent 
disabling.  The combined compensation rating is 80 percent.  
A TDIU rating has been granted and determined to be permanent 
in nature. 

In August 1993, the veteran submitted claims for entitlement 
to financial assistance in the purchase of an automobile and 
adaptive equipment or adaptive equipment only, and 
entitlement to specially adapted housing or a special home 
adaptation grant.

At a September 1993 VA orthopedic examination, the examiner 
noted that the veteran could ambulate independently without a 
cane, but he did use the cane for support most of the time.  
The veteran had an obvious limp, with the right leg 
significantly shorter by walking than the left.  There was no 
foot drop or abductor lurch bilaterally.  The right knee was 
fused, and the right leg, from the anterior superior iliac 
spine to the medial malleolus, was 4 centimeters shorter than 
the left.  On examination of the right ankle, there was full 
plantar flexion, and dorsiflexion was 41/2/5.  The examiner 
concluded that the veteran had a fused right knee and walked 
with no evidence of abductor weakness, wore a brace on his 
left lower extremity, and there was no foot drop on the 
right.  The examiner noted that the veteran had good balance 
and was able to stand on the left or right leg without 
additional need for support.

In a November 1993 decision, the RO granted the veteran's 
claim for financial assistance in the purchase of adaptive 
equipment for an automobile.

By a statement dated in December 1993, the veteran said he 
was unable to get around without crutches or a cane, and said 
that his doctor told him to use crutches.  He said he had 
permanently lost the use of one leg (presumably his right) 
and foot except to use them as a prop, and the other leg was 
extremely painful.  He reported difficulty in entering and 
exiting his wife's car.

By a statement dated in March 1994, the veteran reiterated 
his assertions, and said the loss of use of his right leg 
severely impacted his ability to ambulate.  He said the 
combined effect of all his disabilities, including those of 
the hips, back, and arms, made it almost impossible to move.  
He stated that he needed assistance to purchase a specially 
adapted automobile in order to get around on his own, and 
needed modification of his house as he was having difficulty 
getting to the bathroom, taking a shower, and entering and 
exiting the house.

At a December 1996 VA orthopedic examination, the veteran 
complained of bilateral hip pain and right leg pain.  He said 
he had right foot drop in 1970, with no current foot drop.  
On examination of the right leg, there was tenderness over 
the right greater trochanter, full range of motion of both 
hips, tenderness of the lower lumbar spine, and the right 
common peroneal nerve was intact.  There was good function of 
the peroneal nerve in the right foot.  He had a solid right 
knee fusion, with some tenderness about the right knee.  The 
right leg was approximately 13/4 inches shorter than the left, 
and he walked with a cane.  The diagnoses were right knee 
fusion secondary to infected right total knee replacement, 
resolved right common peroneal nerve palsy with no residual 
deformity or weakness, bilateral hip greater trochanteric 
bursitis, left worse than right secondary to favoring his 
right leg and shortness in the right leg, and a residual 
shortness of 13/4 inches on the right secondary to right knee 
fusion.  The examiner opined that although the veteran had 
difficulty ambulating, he ambulated with a crutch and was 
certainly better off with a fused knee than he would be with 
an above the knee prosthesis.  He felt the veteran would be a 
good candidate for a wheelchair on a full-time or almost 
full-time basis to allow him to get around outside his house, 
and would be a much better community ambulator using a 
wheelchair.  He said the veteran needed the long-term use of 
a cane and probably would ultimately need crutches as well.

At a January 1997 VA neurological examination, the veteran 
complained of continuous pain in his lower extremities, 
especially the right knee, right hip, left hip, left knee and 
left foot.  He reported that he had a stroke one year ago, 
but said he had recovered significantly from such, with 
residual symptoms only in his speech and right hand.  On 
examination, there was fixation of the right knee with no 
movement.  The veteran could dorsiflex both feet but with 
mild to moderate weakness (4/5) bilaterally.  A complete foot 
drop was not present.  The diagnoses were injury to the right 
knee with fusion and fixation of the joint, degenerative 
arthritis of the lumbar spine with persistent pain, 
instability of the left ankle requiring bracing, status post 
cerebral infarction with right hemiparesis and right hemi-
sensory loss and speech deficit.

By a letter to the veteran dated in December 1997, the RO 
asked him to provide information regarding treatment for 
service-connected disabilities.

By a letter dated in January 1998, a private physician, R. M. 
Leighton, D.O., stated that he examined the veteran in 
January 1998.  The veteran complained of pain in both hips 
and the left knee.  He said he had giving way of the left 
knee and difficulty ambulating.  A history of other medical 
problems was noted, including the service-connected right 
knee condition.  On examination, the right knee was ankylosed 
and flexed at about 5 degrees of flexion.  His ankle range of 
motion was satisfactory.  There was no neurovascular 
compromise.  X-ray studies revealed moderate degenerative 
joint disease of both hips, a mature fusion of the right 
knee, and degenerative changes and possible pseudogout of the 
left knee.  There was a staple in the tibial aspect near the 
tibial tubercle.  There was no evidence of lysis or continued 
infection.  The examiner stated that the veteran's right knee 
was well-fused in close to full extension (missing about 5 
degrees of full extension), he had good balance on the right 
foot, and "I think it would certainly be as equal to an 
amputation stump."  He said the veteran might have a need 
for a cane for locomotion, and noted that he was using a cane 
that day.  He said that the veteran might need other 
assistive devices in the future,  such as a wheelchair or 
braces, due to degenerative changes in the hips and knee.

A report of a January 1998 private examination conducted by 
D. Michael Woodward, M.D., shows that the veteran wore a 
brace over the distal portion of his left leg and reported 
that without the brace his foot turned inward and caused him 
to fall.  Examination showed the right leg was approximately 
2 inches shorter than the left.  Dr. Woodward noted that as 
the result of instability in gait caused from the right leg 
pathology he was required to walk with the use of a cane in 
the right hand and could only walk for short distances 
without requiring rest.  Strength was full in all four 
extremities, and the right knee was fused with the leg in a 
fully extended position.  Reflexes were symmetric except at 
the knees, and no reflex was detected in the right knee.  The 
doctor said the veteran had an impaired gait, which was 
unsteady secondary to right leg pathology.  The diagnostic 
assessment was chronic severe gait difficulty secondary to 
right lower extremity pathology including prior fusion of the 
right knee in a fully extended position, with a resultant 2-
inch deficit in the length of the right leg, (with residual 
sequelae of distal left lower extremity pathology).  Dr. 
Woodward advised that the veteran avoid prolonged standing or 
sitting.

A June 1998 orthopedic examination for the VA was performed 
by James A. Maultsby, M.D., and the doctor was asked to 
provide a medical opinion.  The doctor noted the veteran's 
medical records were reviewed.  The veteran complained of 
pain in the right knee, low back, hips, and left leg.  The 
veteran reported that he lived at the beach, traveled around 
the beach in a golf cart, and ambulated independently with 
his canes.  He reported that he was able to drive himself.  
On examination, the right knee was permanently fixed and 
ankylosed surgically, in a position of 5 degrees of flexion.  
There was decreased sensation in the lateral aspect of the 
right calf, and decreased sensation over the plantar aspect 
of the foot.  Range of motion of the ankles was equal 
bilaterally, with 45 degrees of plantar flexion, and 15 
degrees of dorsiflexion.  Motor strength was 4/5 in both 
lower extremities.  He could walk with or without using a 
brace, held a cane for some support, and was able to walk 
without a cane.  He could get up easily from a sitting 
position.  There was moderate weakness in walking without a 
cane.  Range of motion of the hips was as follows:  extension 
to 10 degrees, flexion to 110 degrees, abduction to 45 
degrees, and adduction to 20 degrees.  External rotation was 
equal bilaterally at 45 degrees,  internal rotation was 
performed to 10 degrees in the right hip and to 5 degrees in 
the left hip.  The diagnoses were status post 
arthrotomy/arthroscopic surgery, status post total joint 
replacement, status post arthrodesis of the right knee, 
resolved osteomyelitis in the right leg, status post 
laminectomy with continued radiculitis and neuritis, and 
neuropathy involving the left leg.  The examiner opined that 
the veteran's function of the right foot in terms of balance 
and propulsion with a prosthesis instead of his current fused 
knee would not be as good because a prosthesis would require 
a greater strength, flexibility and endurance than the 
veteran had.  He said the veteran did not need constant use 
of a wheelchair, but he recommended the use of a cane.

A July 1998 neurological examination with a medical opinion 
was provided for the VA by C. Frank Chen, M.D.  The doctor 
reviewed a history of various medical problems, including of 
both lower extremities.  The veteran reported use of a left 
leg brace and reported that he required an assistive device 
to ambulate, including crutches and canes, and sometimes used 
a wheelchair.  He said he used a cane constantly since 1989.  
He reported ongoing excruciating pain in the left leg due to 
overcompensation as he could not use his right leg.  He 
complained of difficulty driving and entering and exiting 
vehicles.

On examination, the right knee was ankylosed secondary to 
joint fusion at a 5 degree angle in flexion.  There was 
moderately decreased vibration sensation below the right knee 
and absent vibration sensation in the right toes and below 
the left knee.  There was mild-to-moderate weakness in 
flexion of the right 2nd to 5th toes, and the right lower 
extremity was 2 inches shorter than the left.  The veteran 
walked with a gait similar to that of a right hemiparetic 
gait.  He demonstrated a marked decrease/absence of the 
dorsalis pedis and posterior tibial artery pulses 
bilaterally, and mild-to-moderately decreased popliteal 
artery pulses bilaterally.  Deep tendon reflexes were within 
normal limits.

The diagnoses by Dr. Chen included status post right knee 
replacement, a fused, ankylosed right knee (in a position of 
5 degrees of flexion), and a deficit of 2 inches in the 
length of the right leg.  It was noted that the veteran 
walked with a cane in a gait similar to a right hemiparetic 
gait, placing most of his weight on his left lower extremity.  
Diagnoses also included chronic multiple myofascial pain 
syndrome/neuralgia, status post lumbar laminectomy, status 
post multiple subcortical infarcts with residual decreased 
pain sensation in the fingertips of the right hand and mild 
to moderate weakness in flexion of the right 2nd to 5th toes, 
and decreased sensation to pain and vibration below both 
knees, secondary to peripheral neuropathy.  In response to 
the RO's request for a medical opinion as to the extent of 
right knee ankylosis, the doctor said that the veteran's 
right knee was ankylosed in a position of 5 degrees of 
flexion.  In response to the question whether the remaining 
function of the veteran's right foot could be accomplished 
equally well by an amputation stump below the knee with a 
suitable prosthesis, the examiner stated that a below the 
knee amputation would not effect any change significant 
enough to warrant same.  With respect to the question of loss 
of use of the entire right lower extremity due to ankylosis, 
the doctor noted that such extremity was used primarily for 
support only.  He said that the veteran required assistive 
devices, such as canes, crutches, braces, or a wheelchair, on 
an ongoing basis, due to his right leg disability as well as 
pain in the left ankle, left knee, both hips, and peripheral 
neuropathy in both lower extremities, as such conditions 
tended to cause him to lose his balance.

II.  Analysis

The Board initially finds that the veteran has presented 
well-grounded claims within the meaning of 38 U.S.C.A. § 
5107(a).  That is, he has presented claims which are not 
inherently implausible.  The relevant evidence has been 
obtained by the RO and there is no further duty to assist the 
veteran in developing the facts pertinent to his claims. Id.

A.	Entitlement to Financial Assistance in the Purchase of 
an Automobile

The veteran claims that his service-connected disabilities 
entitle him to financial assistance in the purchase of an 
automobile.  (The Board notes that financial assistance has 
already been granted for the purchase of adaptive equipment 
for an automobile.)  

The veteran's service-connected disabilities include a right 
knee disability (status post total knee replacement and 
osteomyelitis), rated 60 percent disabling, a donor site scar 
of the left iliac crest, rated 10 percent disabling, a right 
hip disability, rated 10 percent disabling, and a left hip 
disability, rated 10 percent disabling.  The combined 
compensation rating is 80 percent.  A TDIU rating is in 
effect and has been found to be permanent in nature.

In order to establish entitlement to financial assistance in 
purchasing an automobile or other conveyance and necessary 
adaptive equipment, the veteran must have a service-connected 
disability which includes one of the following:  loss or 
permanent loss of use of one or both feet; or loss or 
permanent loss of use of one or both hands; or permanent 
impairment of vision of both eyes to a specified degree.  38 
U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808.  The eligibility 
requirements involving the hands or vision are not applicable 
to the facts of the instant case. 

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump with prosthesis.  Extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of 31/2  inches or more, will constitute loss of use of the 
foot involved.  Complete paralysis of the external popliteal 
nerve (common peroneal) and consequent foot drop will be 
taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2), 
4.63.  

For the veteran to prevail in his claim he would have to have 
loss of use of the right foot.  While the Board has reviewed 
all historical evidence on such matter, the most detailed 
relevant information is found in the 1998 examinations by 
Drs. Leighton, Woodward, Maultsby, and Chen.  The evidence 
reveals that the veteran's right leg is approximately 2 
inches shorter than the left leg, and there is no right foot 
drop present.  His right knee is ankylosed in a position of 5 
degrees of flexion, which is considered favorable (rather 
than unfavorable) ankylosis of the knee under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.  Range of motion of the right 
ankle is satisfactory.  These findings do not constitute loss 
of use of a foot under the provisions of 38 C.F.R. §§ 
3.350(a)(2) and § 4.63.

The Board has also considered whether the evidence otherwise 
shows there is loss of use of the right foot based on absence 
of effective remaining function such that the veteran would 
be equally well served by an amputation with prosthesis.  Dr. 
Leighton noted that the veteran had good balance on the right 
foot and the right knee was fused in close to full extension, 
and he felt "it would certainly be as equal to an amputation 
stump."  Although the doctor's wording is unclear, it does 
not appear he meant the veteran would be just as well off 
having an amputation as his current right lower extremity 
condition.  The doctor noted that the veteran might have a 
need for a cane for locomotion and might need a wheelchair in 
the future.  However, from the examination report it appears 
that the current use of a cane is at least partly due to non-
service-connected conditions; and possible future need for a 
wheelchair or other propulsion aids is not relevant to the 
question of current loss of use.  Dr. Woodward diagnosed 
chronic severe gait difficulty secondary to right lower 
extremity pathology, and noted that the veteran used a cane.  
However, this doctor also described non-service-connected 
disability which affects the lower extremities, and the 
doctor did not suggest the veteran would be just as well off 
if his right foot or leg were amputated.  Dr. Maultsby 
performed a VA orthopedic examination for the VA and noted 
that the veteran could walk without a cane, but used a cane 
for support.  He opined that the veteran's function of the 
right foot in terms of balance and propulsion with an 
amputation and prosthesis instead of his current fused knee 
would not be as good because a prosthesis would require 
greater strength, flexibility and endurance than the veteran 
had.  He said the veteran did not need constant use of a 
wheelchair, but he recommended the use of a cane.  In a 
neurological examination for the VA, Dr. Chen stated that a 
below the knee amputation would not effect any change 
significant enough to warrant same.  With respect to loss of 
use of the entire right lower extremity due to ankylosis, the 
examiner noted that such extremity was used primarily for 
support only.  He said that the veteran required assistive 
devices on an ongoing basis, due to his right leg disability 
as well as pain in the left ankle, left knee, both hips, and 
peripheral neuropathy in both lower extremities, as such 
conditions tended to cause him to lose his balance.  Dr. 
Chen's report as a whole does not suggest there is loss of 
use of the right foot or leg due to service-connected 
disability.

The weight of evidence demonstrates that the veteran would 
not be equally well served by an amputation with prosthesis, 
and accordingly loss of use of the right foot is not shown.  
Therefore, the Board finds that the veteran is not entitled 
to financial assistance in acquiring an automobile.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 




B.	Entitlement to Specially Adapted Housing or a Special 
Home Adaptation Grant

Eligibility requirements for specially adapted housing 
include that the veteran have a permanent and total service-
connected disability due to:  (1) The loss, or loss of use, 
of both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; 
or (2) blindness in both eyes, having only light perception, 
plus the anatomical loss or loss of use of one lower 
extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or (4) the loss or loss of 
use of one lower extremity together with the loss or loss of 
use of one upper extremity which so affect the functions of 
balance of propulsion as to preclude locomotion without the 
aid or braces, crutches, canes, or a wheelchair. 38 U.S.C.A. 
§ 2101(a) and 38 C.F.R. § 3.809.  Given the veteran's 
service-connected disabilities, to qualify for this benefit 
he would have to have (in addition to other requirements) 
loss of use of his right lower extremity.  As explained above 
(in relation to the automobile claim) loss of use is not 
found.  Hence, the veteran does not qualify for the specially 
adapted housing benefit.

A certificate of eligibility for a special home adaptation 
grant may be issued to a veteran if, among other things, he 
is not entitled to a certificate of eligibility for specially 
adapted housing; and he is entitled to compensation for 
permanent and total disability which (1) is due to blindness 
in both eyes with 5/200 visual acuity or less, or (2) 
includes the anatomical loss or loss of use of both hands.  
38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.  The veteran's 
service-connected disabilities do not affect his vision or 
upper extremities, and thus he does not qualify for this 
benefit.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied. 38 U.S.C.A. § 5107(b); Gilbert, supra. 


ORDER

Entitlement to financial assistance in the purchase of an 
automobile is denied.

Entitlement to specially adapted housing or a special home 
adaptation grant is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

